                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IRON WORKERS’ MID-AMERICA                    )
PENSION PLAN, et al.,                        )
                                             )
                      Plaintiffs,            )       CIVIL ACTION
                                             )
       vs.                                   )       NO. 18 C 2323
                                             )
EASTERN CONSTRUCTION, INC.,                  )       JUDGE CHARLES R. NORGLE, SR.
a Kentucky corporation,                      )
                                             )
                      Defendant.             )



                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, EASTERN CONSTRUCTION, INC., a Kentucky corporation, in the total amount of

$7,106.22, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of $2,920.50.

       On June 4, 2018, the Summons and Complaint was served on the Registered Agent at her

place of business (a copy of the Summons and Affidavit of Service is attached hereto). Therefore,

Defendant’s answer was due on June 25, 2018. As Defendant has failed to timely answer the

Complaint, Plaintiffs respectfully request entry of default and judgment.




                                                     /s/ Patrick N. Ryan
                                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participants on or before the hour of 5:00 p.m. this 23rd
day of October 2018:


                                    Mr. Thomas Schulz
                                    Priddy Cutler Naake & Meade, PLLC
                                    2303 River Road, Suite 300
                                    Louisville, KY 40206-5003

                                    Ms. Judy K. Felli, Registered Agent
                                    Eastern Construction, Inc.
                                    769 Greenridge Lane
                                    Louisville, KY 40207-1320



                                                                                   /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Eastern Construction\motion for entry of default and judgment.pnr.df.wpd
